TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 27, 2015



                                      NO. 03-14-00577-CR


                                Nicole Dawn Holland, Appellant

                                                v.

                                  The State of Texas, Appellee




           APPEAL FROM 424TH DISTRICT COURT OF BURNET COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
                AFFIRMED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment revoking community supervision signed by the district

court. Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the district court’s judgment revoking community supervision. Therefore, the

Court affirms the district court’s judgment revoking community supervision. Because appellant

is indigent and unable to pay costs, no adjudication of costs is made.